Appeal from a judgment (denominated decision and order) of the Supreme Court, Niagara County (Ralph A. Boniello, III, J.), entered September 11, 2012 in a CPLR article 78 proceeding. The judgment granted the petition to compel respondent to permanently designate petitioners as police detectives.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Memorandum: Petitioners are members of the Niagara Falls Police Department (NFPD) Crime Scene Unit and commenced this CPLR article 78 proceeding seeking designation as police detectives pursuant to Civil Service Law § 58 (4) (c) (ii). After a hearing, Supreme Court granted the petition, concluding that petitioners were temporarily assigned to the same duties as detectives in the NFPD and thus were entitled to such designation in accordance with the statute (see id.). Viewing the evidence in the light most favorable to petitioners, the prevailing parties, we conclude that the court’s decision is supported by a fair interpretation of the evidence (see generally Matter of Harnischfeger v Moore, 79 AD3d 1706, 1707 [2010], lv dismissed 16 NY3d 848 [2011]; Matter of City of Syracuse Indus. Dev. Agency [Alterm, Inc.], 20 AD3d 168, 170 [2005]). Present— Smith, J.E, Centra, Fahey, Garni and Whalen, JJ.